IN THE COURT OF APPEALS OF IOWA

                                   No. 17-1460
                              Filed January 9, 2019


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

MICHELLE M. SWENSON,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Story County, James B. Malloy,

District Associate Judge.



      Michelle Swenson appeals a district court verdict and sentence for

possession of methamphetamine, second offense. AFFIRMED.



      Mark C. Smith, State Appellate Defender, and Vidhya K. Reddy, Assistant

Appellate Defender, for appellant.

      Thomas J. Miller, Attorney General, and Louis S. Sloven, Assistant Attorney

General, for appellee.



      Heard by Vogel, P.J., and Vaitheswaran and McDonald, JJ.
                                         2


VAITHESWARAN, Judge.

       Michelle Swenson appeals a district court verdict and sentence for

possession of methamphetamine, second offense. She argues the court should

have granted her motion to suppress evidence seized in a warrantless search of

her purse.

I.     Background Facts and Proceedings

       An Ames police officer saw a vehicle he recognized pull into the parking lot

of a convenience store. After running the license plate number, he suspected the

driver was an individual he had encountered in the past who was not authorized to

drive. He drove into the parking lot, approached the vehicle, recognized the driver,

and told him he was “not supposed to be driving.” He instructed the driver to step

out of the vehicle. After noticing a pocket knife, the officer patted him down and

discovered a methamphetamine pipe in his pocket. The driver was arrested.

       Michelle Swenson was a passenger in the vehicle. The officer advised her

to step out so that he could search the vehicle. Swenson did so but left her purse

on the passenger seat.       The officer searched the purse and found drug

paraphernalia and a “small baggy containing methamphetamine.”

       The State charged Swenson with possession of methamphetamine, second

offense. See Iowa Code § 124.401(5) (2017). Swenson moved to suppress the

evidence gained in the search of her purse, arguing in part that the officer lacked

probable cause to conduct the search. Following an evidentiary hearing, the

district court denied the motion.     The court reasoned that “[t]he search of

defendant’s purse was valid under the automobile exception to the warrant

requirement.” Swenson appealed.
                                         3


II.    Suppression Ruling

       The Iowa Supreme Court recently articulated the parameters of the

automobile exception:

              The Supreme Court has recognized a “specifically established
       and well-delineated” exception to the warrant requirement for
       searches of automobiles and their contents. “[T]his exception is
       applicable when probable cause and exigent circumstances exist at
       the time the car is stopped by police.” The inherent mobility of motor
       vehicles satisfies the exigent-circumstances requirement.
              The automobile exception rests on twin rationales: (1) the
       inherent mobility of the vehicle, and (2) the lower expectation of
       privacy in vehicles compared to homes and other structures.

State v. Storm, 898 N.W.2d 140, 145 (Iowa 2017) (internal citations omitted). The

court stated, “We have continued to follow the federal automobile exception for

decades” and “[w]e are not persuaded to chart a different course today.” Id. at

148.

       Swenson acknowledges our highest court’s reaffirmation of the automobile

exception but argues the probable cause predicate was not satisfied. First, she

asserts “there was no probable cause to search the vehicle” because the pipe

found in the driver’s pocket could have been “used for the ingestion of legal

substances in addition to illegal substances” and there was “no information

supporting the conclusion that the pipe was used to smoke methamphetamine

rather than a legal substance.” Second, Swenson argues “[E]ven if there was

probable cause to search the vehicle based on conduct of the driver, the search of

[her] purse as a container within that vehicle was not authorized” because “[t]here

was no probable cause to conclude that [she] was involved in any criminal activity.”

On our de novo review, we disagree with both contentions.
                                           4


       The officer testified to his training and knowledge of “different paraphernalia

associated with drug use.” He identified the item found in the driver’s pocket as a

“meth pipe.” Based on his training and experience, he agreed the pipe was “used

for the ingestion of methamphetamine.” The officer’s observations established

probable cause to search the vehicle. See State v. Predka, 555 N.W.2d 202, 207

(Iowa 1996) (finding probable cause to search the vehicle based in part on the

officer’s observation of a screen used with a marijuana pipe); cf. State v. See, No.

16-0470, 2017 WL 1400822, at *3 (Iowa Ct. App. Apr. 19, 2017) (finding an

absence of probable cause to search a vehicle where a used marijuana pipe was

found in a passenger’s coat pocket).

       We turn to the officer’s search of Swenson’s purse. Probable cause to

search the vehicle vested the officer with probable cause to search containers

within the vehicle. See State v. Eubanks, 355 N.W.2d 57, 60 (Iowa 1984) (“Once

the patrolman lawfully stopped the car and had probable cause to search it for

contraband, in this case marijuana, he could lawfully open and examine all

containers within the vehicle from the time probable cause appeared.”); cf. State

v. Brown, 905 N.W.2d 846, 847 (Iowa 2018) (concluding officers executing a

search warrant on a home could not search a purse belonging to a visitor).

       We affirm the district court’s denial of Swenson’s suppression motion and

her “verdict and sentence” for possession of methamphetamine, second offense.1

       AFFIRMED.




1
 In her brief, Swenson raised an alternative claim of ineffective assistance of counsel.
Having reached her suppression argument on the merits, we find it unnecessary to
address the issue.